DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments/arguments filed have been fully considered but they are not persuasive.
Applicant’s amendment to claims 1 and 2, recite “α is less than −40°”.  There is no lower bound to this limitation, thus e.g. α = −400° is part of the claim limitation.  Since −400° is equivalent to −40° due to 360° rotation, and is used as an example in the prior art rejection with Nakagawa (US 2019/0393855) stated in the prior Office Action, Nakagawa still essentially disclosed the claimed invention.  Additionally, Nakagawa discloses the device would suppress ripples due to higher order mode in other filters ([0029]), which is similar to Applicant’s invention on spurious emission to be lower lowered and reduces leakage to adjacent channel (Remark Page 4; Specification [0003]).
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakagawa US 2019/0393855 of record.
1.	Nakagawa discloses a composite substrate (Figs. 3A,B, 29, etc.) comprising: a first substrate (14) which is comprised of a lithium tantalate crystal and has Euler angles (0, α, γ) (abstract; [0081], [0088], [0099], [0121], etc.; e.g. (0°, −40°=−400°, 0°)) and 
a second substrate (12) which is comprised of a single crystal of silicon bonded to the first substrate and has Euler angles (−45, −54.7, β) ([0081], [0098]) wherein
α is less than −40° or 120° to 140° and γ is 0° or 180° (abstract; [0081], [0088], [0099], [0121], etc.; e.g. α = −400°= −40° + 360° = −40°, γ = 0° with the disclosed example of (0°, −400=−40°, 0°); additionally Figs. 8, 15, 20 and [0045], [0052], [0057] show another example with cut angle of 40°=90°+θLT → θLT = α = −50°, which is also directly within the claimed range); 
and the composite substrate satisfies either of following conditions: 
(1) β (ψSi) is in a range of β=γ±20° and its equivalent orientations  (e.g. [0098], [0121]; condition 1: γ = 0°→ β = ±20°, which overlaps the disclosed range of 0° to 60°) and (2) β is in a range of γ+160°≤β≤γ+200° and its equivalent orientations.
	However, in an alternative interpretation that the overlapping range of β (ψSi) is not considered to be anticipation for the limitation, the overlapping range would be considered as obvious.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have β (ψSi) in the claimed ranges.  The modification would have been obvious because the range in Nakagawa overlaps with the claimed range, thus a case for obviousness exists and that β (ψSi) is a design parameter to obtain desired characteristics, such as acoustic velocity, as taught by Nakagawa ([0088], [0094], etc.).
2.	Nakagawa discloses a composite substrate (Figs. 3A,B, 29, etc.) comprising: a first substrate (14) which is comprised of a lithium tantalate crystal and has Euler angles (0, α, γ) (abstract; [0081], [0088], [0099], [0121], etc.; e.g. (0°, −40°=−400°, 0°)) and 
a second substrate (12) which is comprised of a single crystal of silicon bonded to the first substrate and has Euler angles (−45, −54.7, β) ([0081], [0098]) wherein 
α is less than −40° or 120° to 140° and γ is 0° or 180° (abstract; [0081], [0088], [0099], [0121], etc.; e.g. α = −400°= −40° + 360° = −40°, γ = 0° with the disclosed example of (0°, −400=−40°, 0°); additionally Figs. 8, 15, 20 and [0045], [0052], [0057] show another example with cut angle of 40°=90°+θLT → θLT = α = −50°, which is also directly within the claimed range); 
and the composite substrate satisfies either of following conditions: 
(1) β (ψSi) is in a range of β=γ±20° and its equivalent orientations  (e.g. [0098], [0121]; condition 1: γ = 0°→ β = ±20°, which overlaps the disclosed range of 0° to 60°) and (2) β is in a range of β=60°±20° and its equivalent orientations.
	However, in an alternative interpretation that the overlapping range of β (ψSi) is not considered to be anticipation for the limitation, the overlapping range would be considered as obvious.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have β (ψSi) in the claimed ranges.  The modification would have been obvious because the range in Nakagawa overlaps with the claimed range, thus a case for obviousness exists and that β (ψSi) is a design parameter to obtain desired characteristics, such as acoustic velocity, as taught by Nakagawa ([0088], [0094], etc.).
3.	Nakagawa discloses the first substrate is thinner compared with the second substrate ([0088], [0104], [0108], etc.; e.g. the normalized thickness of first (piezoelectric) substrate is <1.5 and the normalized thickness of the second (Si) substrate is >20).
4. 	Nakagawa discloses a crystal plane of the lithium tantalate crystal (e.g. bottom surface of item 14) and a crystal plane of the single crystal of silicon (e.g. top surface of item 12) directly contact at bonding surfaces of the first substrate and second substrate (Fig. 29).
5. 	Nakagawa discloses one or more intermediate layers (Fig. 3A item 13) are located between the first substrate and the second substrate.
6. 	Nakagawa discloses an acoustic wave element (Figs. 3A,B) comprising the composite substrate and an IDT electrode (15) on an upper surface of the first substrate in the composite substrate.
7. 	Nakagawa discloses the IDT electrode comprises a plurality of electrode fingers (Fig. 3B item 15 with multiple fingers), and a thickness of the first substrate is 2λ or less ([0108], e.g. <1.5λ), where λ is two times of an interval of the electrode fingers ([0092], λ is determined by the IDT, which is known as two times of an interval of the fingers).
10. 	Nakagawa discloses an acoustic wave element (Figs. 3A,B) comprising the composite substrate and an IDT electrode (15) on an upper surface of the first substrate in the composite substrate, wherein the IDT electrode comprises a plurality of electrode fingers (Fig. 3B item 15 with multiple fingers), and a thickness of the first substrate is 2λ or less ([0108], e.g. <1.5λ), where λ is two times of an interval of the electrode fingers ([0092], λ is determined by the IDT, which is known as two times of an interval of the fingers).

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa US 2019/0393855 in view of Urata US 2017/0359051, all of record.
8.	Nakagawa discloses an IDT electrode with electrode fingers (Figs. 3A,B item 15).
	Nakagawa does not disclose an interdigital type capacity part which is connected in parallel to an IDT electrode and comprises a plurality of capacity part electrode fingers, wherein a direction of arrangement of the capacity part electrode fingers forms an angle of 60°±5° or −60°±5° relative to a direction of arrangement of the electrode fingers in the IDT electrode.
	Urata discloses an IDT electrode (Fig. 5A item 5) with electrode fingers (29b) and an interdigital type capacity part (31) which is connected in parallel to the IDT electrode and comprises a plurality of capacity part electrode fingers (33b), wherein a direction of arrangement of the capacity part electrode fingers forms an angle of 0° or more and less than 90° relative to a direction of arrangement of the electrode fingers in the IDT electrode ([0095]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have added interdigital type capacity part of Urata to the IDT electrode of Nakagawa and the angle can be 60°±5° or −60°±5°. The modification would have been obvious for the benefit of improving resonance characteristic with the capacity part and the relative angle as a design parameter for balancing reduction of insertion loss and spurious emission as taught by Urata ([0052], [0097]).
9.	The Nakagawa/Urata combination discloses β in the second substrate is any of 0° to 20°, 40° to 140°, and 160° to 180° (Nakagawa: [0098], overlapped range as discussed in claim 1; e.g. 0°, 20°).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843

/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843